United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40074
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JIMMY RAY EARL MERRIFIELD,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:03-CR-84-11
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Jimmy Ray Earl Merrifield appeals his guilty-plea conviction

for possession of a firearm by a drug user and conspiracy to

manufacture, distribute, or possess with the intent to

manufacture, distribute, or dispense methamphetamine.      He argues

that the district court clearly erred in determining the drug

quantity attributed to him for sentencing purposes.

     At sentencing, the parties agreed that Merrifield should be

held accountable for manufacturing approximately 30 ounces of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-40074
                                -2-

methamphetamine.   This amount alone was sufficient to assign

Merrifield a base offense level of 32.    Thus, the district court

did not clearly err in determining Merrifield’s base offense

level.   See United States v. Edwards, 65 F.3d 430, 432 (5th Cir.

1995); United States v. Mergerson, 4 F.3d 337, 345 (5th Cir.

1993).   The judgment of the district court is AFFIRMED.